MISCELLANEOUS SUPREME COURT DISPOSITIONS
ORDER DENYING MOTION TO COMMENCE SUSPENSION IMMEDIATELY
AND ALLOWING MOTION TO CORRECT OPINION
July 2, 2008
In re Complaint as to the Conduct of Knappenberger, Allan F., Accused. (S054821) (344 Or 559, 571, ___ P3d ___ (2008)). Upon reconsideration by the court. The accused moves this court for an order commencing his suspension immediately.  That motion is denied.  The accused also moves this court to correct a sentence in footnote 3 of the court's opinion.  That motion is allowed.  Footnote 3 of the court's opinion is amended by deleting the last sentence.  The printed opinion in the bound volume of The Oregon Reports will reflect the amendment.